Citation Nr: 0517158	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  96-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased initial (compensable) rating 
for residuals of a fracture of the third toe of the right 
foot from December 27, 1993 to February 20, 1995.  

2.  Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from July 1963 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, granted service 
connection for residuals of a fracture of the third toe of 
the right foot and assigned a noncompensable rating, 
effective December 27, 1993.  

In a July 2001 decision, the Board granted service connection 
for residuals of amputations of the second through fifth toes 
of the right foot and remanded the issue of entitlement to a 
compensable rating for residuals of a fracture of the third 
toe of the right foot.  

In an August 2001 rating decision, the RO implemented the 
Board's July 2001 decision by granting service connection for 
residuals of amputations of the second through fifth toes of 
the right foot.  A temporary 100 percent rating was assigned 
from February 20, 1995 pursuant to 38 C.F.R. § 4.30, and a 10 
percent rating was assigned effective April 1, 1995.  In an 
August 2001 supplemental statement of the case, the veteran 
was notified that the noncompensable rating for residuals of 
a fracture of the third toe of the right foot was continued 
from December 27, 1993 to February 20, 1995.  

In September 2001, the veteran submitted a notice of 
disagreement with the 10 percent rating assigned for the 
residuals of amputations of the second through fifth toes of 
the right foot and he was provided with a statement of the 
case in March 2003.  There is no indication that the veteran 
filed a substantive appeal pertaining to this issue.  Hence, 
this issue is not currently before the Board and will not be 
addressed herein.  

In July 2004, the Board remanded the issue of entitlement to 
a compensable rating for residuals of a fracture of the third 
toe of the right foot from December 27, 1993 to February 20, 
1995 to the RO for further development.  The case has now 
been returned for appellate review.  

The issue of entitlement to a clothing allowance is addressed 
in the REMAND portion of the decision below and is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  From December 27, 1993 to February 20, 1995, the 
veteran's residuals of a fracture of the third toe of the 
right foot were asymptomatic.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a fracture of the third toe of the right foot have not 
been met from December 27, 1993 to February 20, 1995.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to the RO's 
notice of its decision granting service connection for 
residuals of a post-traumatic left knee sprain.  VA's General 
Counsel has held that, if, in response to notice of its 
decision on a claim, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  However, 
if a claimant has not received any notice of the VCAA in 
regard to the initial claim, then the requirements of section 
5103(a) must be met.  See VAOPGCPREC 8-03.  Here, the 
veteran's claim was initially adjudicated in March 1994, 
prior to the enactment of the VCAA.  Therefore, this General 
Counsel opinion is inapplicable and the duty to notify 
provisions must be met for the increased initial rating 
claim.  

In a July 2004 letter, the veteran was apprised of the 
information and evidence necessary to substantiate his claim 
for an increased initial rating.  The letter also informed 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf, and advised him to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claim was initially 
adjudicated in March 1994, before the VCAA was enacted, and 
the complete VCAA notice letter was not sent until July 2004.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment and 
examination reports, and VA treatment and examination 
reports.  The veteran did not reply to the July 2004 letter 
providing him the opportunity to identify and/or submit any 
outstanding evidence relevant to the issue addressed in this 
decision.  The Board has reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the issue addressed herein.  

II.  Increased Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2004).  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for disability following an 
award of service connection for residuals of a fracture of 
the third right toe.  In such cases, the rule from Francisco, 
supra, is not applicable.  Rather, at the time of an initial 
rating, as noted in the Introduction above, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
the Board will review the medical evidence of record as it 
pertains to the disability at issue from the date of the 
initial rating evaluation until the date of the amputation of 
that toe, i.e., February 20, 1995.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  

Osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned if there is X- ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  In 
addition, if occasional incapacitating exacerbations are also 
demonstrated, a 20 percent rating will be assigned. These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
including Note 1 (2004).  

For the purpose of rating disability from arthritis, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered a group of minor joints.  
38 C.F.R. § 4.45 (2004).  

The veteran's residuals of a third right toe fracture have 
been rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Diagnostic Code 5284 pertains to other foot 
injuries and provides that a 10 percent rating contemplates 
moderate impairment, a 20 percent rating contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence so that the decision is equitable and just.  
38 C.F.R. § 4.6 (2004).  

In reviewing the medical records dated from December 27, 1993 
to February 20, 1995, the Board finds that a compensable 
rating was not warranted for residuals of a fracture of the 
third toe of the right foot.  Service medical records 
indicate that the veteran had preexisting pes planus and 
hammertoes.  He had surgery in 1962 and a Jones suspension 
was done on both feet.  In May 1964, he was seen for 
treatment of his foot condition, including a fracture to the 
third toe on the right foot at the site of the prior fusion.  
In June 1964, an arthrodesis of the proximal interphalangeal 
joints of the second and third toes of the right foot was 
performed.  Upon separation examination, the veteran did not 
have any complaints relating to the right foot.  

Private medical records indicated that in July 1993, the 
veteran sustained a crush injury to the right foot with 
resulting fractured dislocation of the first through third 
metatarsals of the right foot.  A closed percutaneous pinning 
was performed.  

Upon VA examination in January 1994, X-rays of the right foot 
showed considerable bony irregularity of the metatarsal 
joints, including in the neck of the third metatarsal bone.  
The examiner concluded that the veteran's right foot problems 
were related to diabetic changes with peripheral neuropathy.  
There were no demonstrated clinical findings pertaining to 
the fractured third right toe that had been sustained in 
service.  

Private medical records indicate that on February 20, 1995, 
the veteran underwent an amputation of the third right toe as 
a result of the residuals from the crush injury and 
peripheral vascular problems.  

The medical reports do not show that the veteran had moderate 
disability of the right foot due to the residuals of a 
fracture of the third toe of the right foot as required for a 
10 percent rating under Diagnostic Code 5284.  Additionally, 
a 10 percent rating may not be assigned pursuant to 
Diagnostic Code 5003 because only one toe was involved.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for residuals of a fracture of the third toe of the 
right foot from December 27, 1993 to February 20, 1995.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  

The Board has also considered whether an increased evaluation 
is warranted for the veteran's residuals of fracture of the 
third toe of the right foot on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) from December 27, 1993 to February 
20, 1995.  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that the right third toe disability alone 
markedly interfered with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted during this time period.  
38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

An initial compensable rating for residuals of a fracture of 
the third toe of the right foot from December 27, 1993 to 
February 20, 1995 is denied.  


REMAND

In an October 2001 decision, the RO denied the veteran's 
application for entitlement to a clothing allowance.  In a 
statement dated and received later in October 2001, the 
veteran expressed disagreement with that determination.  The 
issue was reconsidered and again denied by the RO in a June 
2002 decision.  The veteran responded by submitting another 
application for the benefit.  However, a review of the file 
reveals that the RO has not yet had the opportunity to 
provide the veteran with a statement of the case.  Hence, the 
Board finds that a remand is required so he can be provided 
with a statement of the case on the issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the RO to direct that a 
statement of the case be issued.).  

Accordingly, this appeal is REMANDED for the following:  

The veteran should be provided a 
statement of the case on the issue of 
entitlement to a clothing allowance.  The 
veteran is advised that he must timely 
perfect an appeal on the issue to the 
Board if he wishes it to be certified to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


